Citation Nr: 1100776	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-24 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for lumbar spine condition. 

2.  Entitlement to service connection for a right knee 
disability, claimed as Anterior Cruciate Ligament (ACL) injury. 

3.  Entitlement to service connection for left knee disability. 

4.  Entitlement to service connection for right elbow tendonitis, 
to include as secondary to service-connected right wrist 
disability. 

5.  Entitlement to service connection for right pectoral 
tendonitis, right shoulder strain, right shoulder tendonitis, or 
right rotator cuff tendonitis, to include as secondary to 
service-connected right wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1997 to November 2002, 
with additional periods of active duty training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from right elbow 
tendonitis and a right pectoral or shoulder injuries which he 
either sustained during service or which are due to his service-
connected right wrist disability.  The Veteran also contends that 
he suffers from a right knee strain, a torn right knee ACL and a 
left knee disability, which were incurred in service. 

The Veteran's service treatment records during his active duty 
service are negative for complaints, treatment, or diagnoses the 
claimed conditions.  On his June 2002 Report of Medical History, 
prepared as part of the separation examination, the Veteran 
indicated "no" to having back problems or knee trouble and 
"yes" to shoulder, elbow and wrist problems.  The separation 
examination did not include any pertinent defects or diagnoses.    

The Veteran was afforded VA examinations in July 2005 and July 
2006 VA examinations; however, those examinations are inadequate 
and new examinations must be obtained on remand.  The examiner 
did not provide opinions addressing all of the claimed 
disabilities and those opinions that were offered did not include 
adequate rationale.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Accordingly, a new medical examination is 
necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The record demonstrates that the Veteran performed ACDUTRA during 
2004, 2007, and 2008; however, it is unclear from the record as 
to whether those are the complete dates of the Veteran's ACDUTRA 
service.  Further, service treatment records for his ACDUTRA 
periods have not been obtained by the RO.  On remand, the RO 
should verify the Veteran's ACDUTRA service and subsequently 
obtain his service treatment records for those dates and 
associate them with the claims file.    

Accordingly, the case is REMANDED for the following actions:

1.  Verify the dates and type of service 
performed by the Veteran from November 2002 
to the present; specifically, whether such 
service was ACDUTRA.    

2.  Take all appropriate action necessary 
to obtain all service treatment records 
since November 2002.  Document any such 
efforts to obtain these records.

3.  Upon completion of the requested 
development, the Veteran should be afforded 
an appropriate VA examination(s) in order 
to determine the current nature and likely 
etiology of any right knee disorder, left 
knee disorder, right elbow disorder, right 
pectoral or shoulder disorder, and lumbar 
spine disorder which may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records and post-service 
treatment records, including VA 
examinations.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a) Is it at least as likely as not 
that any currently diagnosed right elbow 
condition had its onset in service or is 
the result of active service or any 
incident therein? 

(b) If the answer to (a) is no, is it at 
least as likely as not that any 
currently diagnosed right elbow condition 
is caused or aggravated by the service-
connected right wrist condition?  

(c) Is it at least as likely as not 
that any currently diagnosed right 
pectoral or right shoulder condition had 
its onset in service or is the result of 
active service or any incident therein? 

(d) If the answer to (c) is no, is it at 
least as likely as not that any 
currently diagnosed right pectoral or 
right shoulder condition is caused or 
aggravated by the service-connected right 
wrist condition?  

(e) Is it at least as likely as not 
that any currently diagnosed right knee 
condition had its onset in service or is 
the result of active service or any 
incident therein? 

(f) Is it at least as likely as not 
that any currently diagnosed left knee 
condition had its onset in service or is 
the result of active service or any 
incident therein? 

(g) Is it at least as likely as not 
that any currently diagnosed lumbar spine 
condition had its onset in service or is 
the result of active service or any 
incident therein? 

(h) If the answer to (g) is no, is it at 
least as likely as not that any 
currently diagnosed lumbar spine condition 
is caused or aggravated by the left knee 
condition?  

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of right elbow, 
right pectoral or right shoulder, and 
lumbar disabilities present (i.e., a 
baseline) before the onset of the 
aggravation. 

A rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of 38 C.F.R. § 3.310.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


